Beghe, J., dissenting: Using the estate depletion approach set forth in my dissenting opinion in Shepherd v. Commissioner, 115 T.C. 376, 414 (2000), as supplemented by my dissenting opinion in Estate of Strangi v. Commissioner, 115 T.C. 478, 500 (2000), I respectfully suggest that the valuation focus in this case should have been on the assets transferred by the donors, rather than on the partnership interests received by the donees. I would have valued the gifts at 100 percent of the values of the assets transferred to the partnership by Mr. and Mrs. Knight, reducing the values so arrived at by the values of the partnership interests Mr. and Mrs. Knight received and retained.